IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,253


EX PARTE ENTRE NAX KARAGE, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. W97-731-S(B) IN THE 282ND JUDICIAL DISTRICT COURT,
DALLAS COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
for the felony offense of murder, and punishment was assessed at life imprisonment and a
$500 fine.  The conviction was affirmed on appeal.  Karage v. State, No. 4-98-170-CR (Tex.
App.- San Antonio 1999, pet. ref'd).   
	Applicant contends that newly discovered evidence establishes his innocence. 
Specifically, the results of new DNA tests were compared with the offender database and
revealed the identity of the contributor of semen found in the victim.  Although at the time
of Applicant's trial he was excluded as the contributor of the semen, the State did not know
who the contributor was and proceeded on a theory that Applicant, a jealous boyfriend, killed
his 14-year-old girlfriend out of rage for seeing another man.  The newly discovered evidence
in this cause reflects that the offender who contributed the semen found on the victim was
previously convicted of sexually assaulting another teenage victim under similar
circumstances. The similarities between the two offenses cast doubt on the reliability of
Applicant's conviction.  
	The court has entered "agreed" findings of fact that after it ordered new DNA tests,
and compared the results with the offender database now in existence, a positive match was
made with an inmate currently serving time for a similar offense.  The court found that
evidence established that the inmate had sex with the victim shortly before her death, and that
the police have found no evidence that the victim knew the inmate.  The court also found that
the police now lack confidence in the original investigation.  The court concluded that
Applicant has sustained his burden of proof and is entitled to relief.  The trial court's findings
are supported by the record.  The State agrees that Applicant is entitled to relief.
	Habeas corpus relief is granted.  Cause number W97-731-S(B) from the 282nd
District Court of Dallas County is remanded to the trial court for a new trial.

DO NOT PUBLISH
DELIVERED: September 28, 2005